Citation Nr: 0314742	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.	By an unappealed February 1985 rating decision, the RO 
denied service
connection for right ear hearing loss; by an unappealed April 
1991 rating decision, the RO decided that the veteran did not 
submit new and material evidence to reopen the claim.

2.  Evidence submitted subsequent to the April 1991 decision 
relates to unestablished facts necessary to substantiate the 
veteran's right ear hearing loss claim and raises a 
reasonable possibility of substantiating the claim.

3.  The competent medical evidence shows that the veteran 
currently has a right ear hearing impairment and  tinnitus as 
the result of exposure to acoustical trauma during service.  

4.  The competent medical evidence shows that the veteran 
does not currently have impaired hearing in the left ear 
within the meaning of applicable VA laws.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).

3.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  The Board finds 
that the requirements under the new laws and regulations have 
been substantially met.  The veteran was provided with 
adequate notice of the evidence needed to substantiate his 
claims and the reasons the claims were denied as set forth in 
the June 2002 rating decision and July 2002 Statement of the 
Case (SOC).  In addition, in a January 2002 letter, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits-including what types of evidence were needed to 
substantiate his claim.  The RO advised the veteran of the 
evidence necessary to reopen the previously disallowed claim 
for service connection of right ear hearing loss.  The RO 
also informed the veteran of what had been done to help him 
with his claim and what was needed from him to assist in 
substantiating his claims.  The July 2002 SOC provided the 
veteran with notice of the laws and implementing regulations 
of the VCAA.  The Board concludes that VA has fully 
discharged its duty to notify the claimant of the evidence 
necessary to substantiate the claims and of the 
responsibility of VA and the claimant for obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained VA treatment records.  The veteran was 
afforded a VA audiological examination in May 2002 and 
medical opinions on the etiology of the claimed disorders 
were obtained.  The RO also scheduled the veteran for a 
travel board hearing before the undersigned, which was held 
in February 2003.  Service medical records were previously 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  

In regard to the veteran's right ear hearing loss claim, the 
Board notes that this claim was previously disallowed by a 
February 1985 rating decision.  The RO mailed a copy of the 
decision to the veteran in February 1985.  The notice of 
rating decision explained the veteran's procedural and appeal 
rights.  The veteran, however, did not appeal the decision 
and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2002).  In January 1991, the 
veteran filed a claim to reopen the previously disallowed 
claim.  In an April 1991 rating decision, the RO decided that 
the veteran had not submitted new and material evidence.  The 
veteran filed the instant claim to reopen in December 2001.  
The Board finds that new and material evidence has been 
submitted as the findings and the opinion contained in the 
May 2002 VA examination report concern the question of 
whether any currently diagnosed hearing loss is related to 
service, which relates to unestablished facts necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
claim for service connection of right ear hearing loss is 
reopened and as previously discussed, the duties to notify 
and assist have been fulfilled.  Accordingly, the Board will 
proceed with appellate review of all of the claims on the 
merits.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).  

At the travel board hearing, the veteran presented testimony 
that during service, he was an armament maintenance repairman 
who worked on weapon systems.  The veteran's DD Form 214 
confirms his stated occupation.  The veteran testified that 
he experienced ringing in his ears during service and 
continued to experience such ringing all the time.  He 
testified that he had had problems with his hearing since 
service.  He testified that he had been wearing hearing aids 
for about a year.  He testified that after service he worked 
for the Post Office and performed such work as roofing, 
construction, and cleaning.  

Audiometric testing conducted at the veteran's November 1972 
enlistment examination revealed that he exhibited pure tone 
air conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
-
30
LEFT
10
5
15
-
20

No complaints of hearing loss or tinnitus are noted on the 
Report of Medical History.  In January 1974, the veteran 
presented with complaints of left ear hearing loss with pain 
for the prior three days.  There is no separation examination 
of record.  No complaints of hearing loss or tinnitus are 
noted on the November 1974 separation Report of Medical 
History.  

VA treatment records dated from November 1977 to December 
2001 show that in November 1983, the veteran complained of 
decreased hearing acuity in the right ear and ringing in the 
ear for the past eight months.  The veteran reported a 
history of noise exposure on present jobs.  The assessment 
was right ear sensorineural hearing loss.  In May 1984, the 
veteran complained of bilateral hearing loss.  The examiner 
noted sensorineural hearing loss in the right ear and normal 
hearing in the left ear.  August 1984 records note 
sensorineural hearing loss, greater on the right than on the 
left.  An October 2001 record shows that the veteran 
complained of hearing problems and he reported that he used 
to be around "high noi[s]y machines."  He reported that he 
used protectors for his hearing but continued to lose his 
hearing.  A December 2001 record noted complaints of chronic 
hearing loss and tinnitus of the right ear.  The veteran 
reported a history of acoustic trauma to the right ear that 
involved an accidental discharge of weapon to the right side.  
The audiologist noted that testing revealed normal hearing 
sensitivity at 250Hz, moderate to severe, rising to mild 
sensorineural hearing loss at 500Hz-8kHz in the right ear, 
and essentially normal hearing sensitivity at 250Hz-8kHz in 
the left ear.  

The May 2002 VA examination report shows that the veteran 
continued to complain of chronic hearing loss and tinnitus in 
the right ear.  The veteran reported an in-service history of 
hazardous noise exposure from firearms, machine guns, tanks, 
heavy artillery, and the firing range with the use of hearing 
protection.  He reported an in-service history of hazardous 
noise exposure from the firing range without the use of 
hearing protection.  As a civilian, he reported that he was 
exposed to hazardous noise when he worked in a machine shop 
and auto repair but he used hearing protection.  He was not 
exposed to hazardous noise without the use of hearing 
protection as a civilian.  The veteran reported that the 
tinnitus in his right ear had its onset in 1980.  The 
audiologist commented that tinnitus was a subjective 
complaint.  He noted that there were no objective means of 
documenting its presence or absence.  The audiologist 
commented that in his opinion, it was as likely as not that 
the veteran's complaint of tinnitus was directly related to 
his history of military noise exposure.  The audiologist 
noted that his opinion was based on audiometric findings and 
the veteran's report of an incident of acoustic trauma 
experienced during rifle range training.     

Audiometric testing conducted at the May 2002 VA examination 
revealed that the veteran exhibited pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
65
65
65
LEFT
15
5
15
15
30

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 98 percent in the left ear.

The audiologist diagnosed moderately severe to severe 
sensorineural hearing loss from 500Hz to 4kHz in the right 
ear and normal hearing sensitivity from 500Hz to 3kHz with 
mild sensorineural hearing loss at 4kHz in the left ear.  The 
audiologist commented that in his opinion, it was as likely 
as not that the veteran's hearing loss was directly related 
to his history of military noise exposure.  He noted that his 
opinion was based upon audiometric findings and the veteran's 
report of an incident of acoustic trauma experienced during 
rifle range training.  

The service medical records show that audiometric testing 
conducted at the veteran's entrance examination revealed some 
bilateral hearing loss but no impaired hearing within the 
meaning of applicable VA laws.  The veteran did not complain 
of any hearing loss or tinnitus at separation according to 
the history report, and in the absence of the separation 
examination report and audiometric test results, there is no 
documented further loss of hearing shown during service.  38 
C.F.R. § 3.303 (2002).  There is also no documented hearing 
loss or tinnitus manifested to a compensable degree within 
one-year from the veteran's discharge from service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

The May 2002 VA audiologist opined that it was likely that 
the veteran's hearing loss and tinnitus were related to 
service based on audiometric findings and an incident of 
acoustical trauma during service.  The service medical 
records do not document any single incident of acoustical 
trauma, but do note an instance when the veteran complained 
of left ear hearing loss.  According to the veteran's 
testimony, there were several instances when he was exposed 
to hazardous noise during service.  The veteran essentially 
reported the same to the May 2002 VA audiologist when he 
responded that he was exposed to hazardous noise from 
firearms, machine guns, tanks, heavy artillery, and the 
firing range, although at that time a distinction was made 
between his exposure to noise with or without the use of 
hearing protection.  The audiologist did not review the 
claims file, but the veteran reported a history of post-
service noise exposure.  Despite the reported history of 
exposure to hazardous noise after service, in the 
audiologist's opinion, the veteran's hearing loss and 
tinnitus were related to an incident of service.  It is clear 
from the audiologist's reasoning that his opinion is based on 
the veteran's history that the only time he was exposed to 
hazardous noise without ear protection was during service and 
therefore, the veteran sustained acoustical trauma at that 
time.  The VA treatment records show that the veteran 
reported the same history of noise exposure.  

The evidence shows that while the veteran is not shown to 
have a hearing disability until many years after service, it 
is as likely as not that the hearing loss and tinnitus in the 
right ear was caused by the reported noise exposure in 
service according to the May 2002 VA audiologist.  Although 
the audiologist linked the left ear hearing loss to service, 
audiometric testing revealed that  none of the auditory 
thresholds in any of the frequencies were 40 decibels or 
greater, none of the auditory thresholds for at least three 
of the frequencies were 26 decibels or greater, and the 
speech recognition score was more than 94 percent.  Thus, the 
veteran does not currently have impaired hearing in the left 
ear within the meaning of applicable VA laws.  Accordingly, 
service connection for right ear hearing loss and tinnitus is 
warranted.  Service connection for left ear hearing loss must 
be denied at this time.  As the preponderance of the evidence 
is against the veteran's left ear hearing loss claim, the 
"benefit of the doubt" rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted. 

Service connection for left ear hearing loss is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

